DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an actuator…having an arm that that is capable of movement in response to being pressed by the user towards the catch, such that this movement towards the catch causes the catch to move radially outwards from the optical filter from a first position where the filter retaining surface is capable of engaging with an edge of the optical filter to retain the filter in the frame to a second position where the filter retaining surface no longer engages the edge of the optical filter allowing the optical filter to be inserted or removed from the frame.” However, it is unclear how the 
Moreover, it is unclear whether the arm is “capable of movement…towards the catch” or whether the arm is capable of movement “in response to being pressed by the user towards the catch.” To be clear, it is unclear whether the structure of the claim actually requires the arm to move towards the catch, or whether the claim requires some other movement that is a response to a pressing towards the catch.
Additionally, it is unclear what constitutes “a first position where the filter retaining surface is capable of engaging with an optical filter in the frame” and “a second position where the filter retaining surface no longer engages the edge of the optical filter.” However, as such a limitation depends upon the size of the optical filter, without clearly indicating the optical filter being engaged, it is unclear what structure is required by the limitation. Specifically, it is unclear what structural requirements exist such that the retaining surface is capable of engaging with an optical filter. Further, there is no requirement that the filter retaining surface positively engages with an optical filter, but rather that it is “capable of engaging with an optical filter,” and thus, it is unclear that the second position must be different from the first, as a structure can be capable of engaging with an optical filter without actually engaging an edge of the optical filter.
For the purposes of examination, the claim will be interpreted as requiring the arm to positively move towards the catch when pressed by a user and act on the catch in a manner that moves the catch radially outwards.
Claims 2-10 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (Chinese Pub No. 203825345 U) in view of Theirl et al. (U.S. Patent No. 5,746,408; hereinafter – “Theirl”). All citations to Shao are directed to the English machine translation of Shao, provided as a reference.
Regarding claim 1, Shao teaches a filter tray (1) having a retaining mechanism for removeably holding an optical filter (12) in a frame (7) for use in a camera having an optical axis, the frame having protrusions (10) on an inwardly-facing surface of the frame to retain one side of the optical filter, the retaining mechanism being located on a side of the frame opposite the protrusions (See e.g. Figs. 1-2; P. 5-6: “the frame assembly consists of the window frame (7) and The color filter card slot (8) is composed of a color filter card slot (8) with a clip-on square color filter (12) installed on the left and right sides of the front of the window frame (7), and the back of the window frame (7) The upper part is provided with a beveled knife-shaped fixed locking buckle (9) and the two lower corners are fixedly provided with fixed bumps (10); The split snap ring (1) on the snap ring assembly can be quickly connected to the window frame (7) on the frame assembly, through the fixed locking buckle (9) on the window frame (7) and two limit protrusions”), the retaining mechanism comprising:
a single catch (9) which extends through the frame, the catch including a filter retaining surface (See e.g. Figs. 1-2; P. 5-6: “The upper part is provided with a beveled knife-shaped fixed locking buckle (9) and the two lower corners are fixedly provided with fixed bumps (10); The split snap ring (1) on the 
an actuator (9) located on a lateral outer surface of the frame radially outward from the optical axis which remains exposed when the frame is attached to a camera, the actuator bearing against the catch, and having an arm that is moveable towards the catch, in a first direction, this movement acting on the catch to move the catch between a first position where the filter retaining surface is capable of engaging with an edge of the optical filter to retain the filter in the frame to a second position where the filter retaining surface no longer engages the edge of the optical filter allowing the optical filter to be inserted or removed from the frame (See e.g. Figs. 1-2; P. 5-6: “The upper part is provided with a beveled knife-shaped fixed locking buckle (9) and the two lower corners are fixedly provided with fixed bumps (10); The split snap ring (1) on the snap ring assembly can be quickly connected to the window frame (7) on the frame assembly, through the fixed locking buckle (9) on the window frame (7) and two limit protrusions”).
Shao fails to explicitly disclose that the actuator has an arm that that is capable of movement in response to being pressed by the user towards the catch, such that this movement towards the catch causes the catch to move radially outwards from the optical filter from a first position where the filter retaining surface is capable of engaging with an edge of the optical filter to retain the filter in the frame to a second position where the filter retaining surface no longer engages the edge of the optical filter allowing the optical filter to be inserted or removed from the frame.
However, Theirl teaches a hinged, adjustable mounting mechanism for an optical filter screen, including a single catch (140A) extending through a frame (122A) and including a device retaining surface (142A), and an actuator (158A) located on a lateral outer surface of the frame radially outward from the optical axis which remains exposed when the frame is attached to a camera, the actuator bearing against the catch, and having an arm (160A, 166A) that is capable of movement in response to 
Theirl teaches this actuator such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport” (C. 2, L. 63 – C. 3, L. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Shao with the actuator of Theirl such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport,” as in Theirl (C. 2, L. 63 – C. 3, L. 3).
Regarding claim 2, Shao in view of Theirl teaches the filter tray according to claim 1, as above.
Shao fails to explicitly disclose that the catch includes a cam following surface and the actuator operates a cam against this surface.
However, Theirl further teaches that the catch includes a cam following surface (475A) and the actuator operates a cam (166A) against this surface (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Shao with the actuator of Theirl such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport,” as in Theirl (C. 2, L. 63 – C. 3, L. 3).
Regarding claim 3, Shao in view of Theirl teaches the filter tray according to claim 1, as above.
Shao fails to explicitly disclose that the actuator includes a pivot point.
However, Theirl further teaches that the actuator includes a pivot point (See e.g. Figs. 5-6 and 8-11; C. 6, L. 1 – C. 7, L. 32).
Theirl teaches this actuator such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport” (C. 2, L. 63 – C. 3, L. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Shao with the actuator of Theirl such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of 
Regarding claim 4, Shao in view of Theirl teaches the filter tray according to claim 1, as above.
Shao fails to explicitly disclose that the actuator includes a lever arm.
However, Theirl further teaches that the actuator includes a lever arm (158A) (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Theirl teaches this actuator such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport” (C. 2, L. 63 – C. 3, L. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Shao with the actuator of Theirl such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport,” as in Theirl (C. 2, L. 63 – C. 3, L. 3).
Regarding claim 5, Shao in view of Theirl teaches the filter tray according to claim 2, as above.
Shao further teaches that the catch is capable of moving back and forth in a single axis of translation (See e.g. Figs. 1-2; P. 5-6).

However, Theirl further teaches the catch is capable of moving back and forth in a single axis of translation, and the cam following surface is inclined to this axis of translation (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Theirl teaches this actuator such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport” (C. 2, L. 63 – C. 3, L. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Shao with the actuator of Theirl such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport,” as in Theirl (C. 2, L. 63 – C. 3, L. 3).
Regarding claim 8, Shao in view of Theirl teaches the filter tray according to claim 1, as above.
Shao further teaches that guard elements (7, 9) are included to prevent inadvertent activation of the actuator (See e.g. Figs. 1-2; P. 5-6: “The upper part is provided with a beveled knife-shaped fixed locking buckle (9) and the two lower corners are fixedly provided with fixed bumps (10); The split snap ring (1) on the snap ring assembly can be quickly connected to the window frame (7) on the frame assembly, through the fixed locking buckle (9) on the window frame (7) and two limit protrusions”).

Theirl teaches this actuator such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport” (C. 2, L. 63 – C. 3, L. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Shao with the actuator of Theirl such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport,” as in Theirl (C. 2, L. 63 – C. 3, L. 3).
Regarding claim 9, Shao in view of Theirl teaches a filter tray according to claim 2, as above.
Shao further teaches that the actuator and the arm of the actuator are formed as a unitary body bearing directly against the surface of the catch (See e.g. Figs. 1-2; P. 5-6).
Shao fails to explicitly disclose that the actuator, the arm of the actuator, and the cam of the actuator are formed as a unitary body, the cam of the actuator bearing directly against the cam-following surface of the catch.
However, Theirl further teaches that the actuator (158A), the arm of the actuator (166A), and the cam of the actuator (166A) are formed as a unitary body, the cam of the actuator bearing directly against the cam-following surface of the catch (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Shao with the actuator of Theirl such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport,” as in Theirl (C. 2, L. 63 – C. 3, L. 3).
Regarding claim 10, Shao in view of Theirl teaches a filter tray according to claim 9, as above.
Shao further teaches that the catch and the filter retaining surface are formed as a unitary body (See e.g. Figs. 1-2; P. 5-6).
Additionally, Theirl further teaches that the catch, the cam-following surface of the catch and the filter retaining surface are formed as a unitary body (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Theirl teaches this actuator such that “the filter screen can be smoothly and easily adjusted relative to the display area without using a great deal of force or removing the mounting members from the filter screen” which “allows the filter of the filter screen with mounting mechanism to be easily leveled and properly centered with respect to the display area of the monitor with minimal manual manipulation and allows safe storage and transport” (C. 2, L. 63 – C. 3, L. 3).
.
Claim(s) 1-5 and 8-10 are is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Theirl in view of Shao.
Regarding claim 1, Theirl teaches a filter tray (100) having a retaining mechanism for removeably holding an optical filter (112) in a frame (106, 202) for use in a camera having an optical axis (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32), the retaining mechanism comprising:
a single catch (140A) which extends through the frame (122A), the catch including a filter retaining surface (142A) (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32); and
an actuator (158A) located on a lateral outer surface of the frame radially outward from the optical axis which remains exposed when the frame is attached to a camera, the actuator bearing against the catch, and having an arm (160A, 166A) that is capable of movement in response to being pressed by the user towards the catch (140A), such that this movement towards the catch (140A) causes the catch (140A)  to move radially outwards from the optical filter from a first position where the filter retaining surface is capable of engaging with an edge of the optical filter to retain the filter in the frame to a second position where the filter retaining surface no longer engages the edge of the optical filter allowing the optical filter to be inserted or removed from the frame (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Theirl teaches a filter tray which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Theirl fails to explicitly disclose that the frame has protrusions on an inwardly-facing surface of the frame to retain one side of the a optical filter, the retaining mechanism being located on a side of the frame opposite the protrusions.
However, Shao teaches a filter frame having a retaining mechanism for removeably holding an optical filter (12) in a frame (7) for use in a camera having an optical axis, the frame having protrusions (10) on an inwardly-facing surface of the frame to retain one side of the optical filter, the retaining mechanism being located on a side of the frame opposite the protrusions (See e.g. Figs. 1-2; P. 5-6: “the frame assembly consists of the window frame (7) and The color filter card slot (8) is composed of a color filter card slot (8) with a clip-on square color filter (12) installed on the left and right sides of the front of the window frame (7), and the back of the window frame (7) The upper part is provided with a beveled knife-shaped fixed locking buckle (9) and the two lower corners are fixedly provided with fixed bumps (10); The split snap ring (1) on the snap ring assembly can be quickly connected to the window frame (7) on the frame assembly, through the fixed locking buckle (9) on the window frame (7) and two limit protrusions”)

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Theirl with the protrusions of Shao to “quickly connect the snap ring assembly to the frame assembly and can solve the problem of manual rotation adjustment between the snap ring assembly and the frame assembly such that “the filter frame has a simple structure, strong practicability, good operability, beautiful appearance, and low manufacturing costs,” as in Shao (P. 1 and 2-3).
Regarding claim 2, Theirl in view of Shao teaches the filter tray according to claim 1, as above.
Theirl further teaches that the catch includes a cam following surface (475A) and the actuator operates a cam (166A) against this surface (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Regarding claim 3, Theirl in view of Shao teaches the filter tray according to claim 1, as above.
Theirl further teaches that the actuator includes a pivot point (See e.g. Figs. 5-6 and 8-11; C. 6, L. 1 – C. 7, L. 32).
Regarding claim 4, Theirl in view of Shao teaches the filter tray according to claim 1, as above.
Theirl further teaches that the actuator includes a lever arm (158A) (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Regarding claim 5, Theirl in view of Shao teaches the filter tray according to claim 2, as above.
Theirl further teaches the catch is capable of moving back and forth in a single axis of translation, and the cam following surface is inclined to this axis of translation (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Regarding claim 8, Theirl in view of Shao teaches the filter tray according to claim 1, as above.

Additionally, Shao further teaches that guard elements (7, 9) are included to prevent inadvertent activation of the actuator (See e.g. Figs. 1-2; P. 5-6: “The upper part is provided with a beveled knife-shaped fixed locking buckle (9) and the two lower corners are fixedly provided with fixed bumps (10); The split snap ring (1) on the snap ring assembly can be quickly connected to the window frame (7) on the frame assembly, through the fixed locking buckle (9) on the window frame (7) and two limit protrusions”).
Regarding claim 9, Theirl in view of Shao teaches a filter tray according to claim 2, as above.
Theirl further teaches that the actuator (158A), the arm of the actuator (166A), and the cam of the actuator (166A) are formed as a unitary body, the cam of the actuator bearing directly against the cam-following surface of the catch (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Regarding claim 10, Theirl in view of Shao teaches a filter tray according to claim 9, as above.
Theirl further teaches that the catch, the cam-following surface of the catch and the filter retaining surface are formed as a unitary body (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Theirl or Theirl in view of Shao as applied to claim 1 above, and further in view of Hyers (U.S. PG-Pub No. 2015/0167707).
Regarding claim 6, Shao in view of Theirl and Theirl in view of Shao each teaches the filter tray according to claim 1, as above.
Shao and Theirl fail to explicitly disclose that two oppositely disposed actuators act on the catch.
However, Hyers teaches a clamping device including a single catch (25) and an actuator (14, 17), wherein two oppositely disposed actuators act on the catch (See e.g. Figs. 1A-1C; Paragraphs 0066-0069).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Shao or Theirl with the actuator of Hyers “for easy user actuation” such that “the object is releasably retained in a self-centering manner” and such that “the self-centering mechanism is easily actuated by user and allows for the quickest on-off compared to any prior art,” as in Hyers (Paragraph 0069), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 7, Shao in view of Theirl and Theirl in view of Shao each teaches the filter tray according to claim 1, as above.
Shao further teaches that the catch is biased in the first position (See e.g. Figs. 1-2; P. 5-6: “The upper part is provided with a beveled knife-shaped fixed locking buckle (9) and the two lower corners are fixedly provided with fixed bumps (10); The split snap ring (1) on the snap ring assembly can be quickly connected to the window frame (7) on the frame assembly, through the fixed locking buckle (9) on the window frame (7) and two limit protrusions”).
Additionally, Theirl further teaches that the catch is biased in the first position (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Shao and Theirl fail to explicitly disclose that a biasing spring acts to bias the catch in the first position.
However, Hyers teaches a clamping device including a single catch (25) and an actuator (14, 17), wherein a biasing spring (29) acts to bias the catch in the first position (See e.g. Figs. 1A-1C; Paragraphs 0066-0069).
Hyers teaches this actuator “for easy user actuation” such that “the object is releasably retained in a self-centering manner” and such that “the self-centering mechanism is easily actuated by user and allows for the quickest on-off compared to any prior art” (Paragraph 0069).

Claims 3-4 and 7 is/are rejected additionally under 35 U.S.C. 103 as being unpatentable over Shao in view of Theirl or Theirl in view of Shao as applied to claim 1 above, and further in view of Wang et al. (U.S. Patent No. 6,525,890; hereinafter – “Wang”).
Regarding claim 3, Shao in view of Theirl and Theirl in view of Shao each teaches the filter tray according to claim 1, as above.
Theirl further teaches that the actuator includes a pivot point (See e.g. Figs. 5-6 and 8-11; C. 6, L. 1 – C. 7, L. 32).
Additionally, Wang teaches a latch for an optical assembly including a single catch (106) and an actuator (110) bearing against the catch, and having an arm (100) that is capable of movement in response to being pressed by the user towards the catch, such that this movement towards the catch causes the catch to move radially outwards from an optical filter, wherein the actuator includes a pivot point (120, 98) (See e.g. Figs. 6-7; C. 4, L. 8 – C. 5, L. 22).
Wang teaches this actuator including a pivot point as it allows the latch “to be mounted close to frame member 14 such that it does not stick out and is more aesthetically pleasing” (C. 5, L. 21-22) in order “to provide an optical assembly including a compact and simply operable latch that is simple and cost efficient to manufacture and is aesthetically pleasing and rugged” which “can be unlocked without a tool by pushing and gripping the handle portion to facilitate access to the optical assembly interior” and “also provides a positive, weather tight seal, and is simple to use, is inexpensive to manufacture, presents an aesthetic appearance” (C. 1, L. 48 – C. 5, L. 17).

Regarding claim 4, Shao in view of Theirl and Theirl in view of Shao each teaches the filter tray according to claim 1, as above.
Theirl further teaches that the actuator includes a lever arm (158A) (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Additionally, Wang teaches a latch for an optical assembly including a single catch (106) and an actuator (110) bearing against the catch, and having an arm (100) that is capable of movement in response to being pressed by the user towards the catch, such that this movement towards the catch causes the catch to move radially outwards from an optical filter, wherein the actuator includes a lever arm (See e.g. Figs. 6-7; C. 4, L. 8 – C. 5, L. 22).
Wang teaches this actuator including a lever arm as it allows the latch “to be mounted close to frame member 14 such that it does not stick out and is more aesthetically pleasing” (C. 5, L. 21-22) in order “to provide an optical assembly including a compact and simply operable latch that is simple and cost efficient to manufacture and is aesthetically pleasing and rugged” which “can be unlocked without a tool by pushing and gripping the handle portion to facilitate access to the optical assembly interior” and “also provides a positive, weather tight seal, and is simple to use, is inexpensive to manufacture, presents an aesthetic appearance” (C. 1, L. 48 – C. 5, L. 17).
Therefore, even if Theirl did not teach a pivot point, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Shao or Theirl with the actuator including a lever arm of Wang as it allows the latch “to be mounted close to frame member 14 such that it does not stick out and is more aesthetically pleasing” in order “to provide an optical assembly including a compact and simply operable latch that is simple and cost efficient to manufacture and is aesthetically pleasing and rugged” which “can be unlocked without a tool by pushing and gripping the handle portion to facilitate access to the optical assembly interior” and “also provides a positive, weather tight seal, and is simple to use, is inexpensive to manufacture, presents an aesthetic appearance,” as taught by Wang (C. 1, L. 48 – C. 5, L. 17; C. 5, L. 21-22).
Regarding claim 7, Shao in view of Theirl and Theirl in view of Shao teaches the filter tray according to claim 1, as above.
Shao further teaches that the catch is biased in the first position (See e.g. Figs. 1-2; P. 5-6: “The upper part is provided with a beveled knife-shaped fixed locking buckle (9) and the two lower corners are fixedly provided with fixed bumps (10); The split snap ring (1) on the snap ring assembly can be quickly connected to the window frame (7) on the frame assembly, through the fixed locking buckle (9) on the window frame (7) and two limit protrusions”).
Additionally, Theirl further teaches that the catch is biased in the first position (See e.g. Figs. 5-6 and 8-10; C. 6, L. 1 – C. 7, L. 32).
Shao and Theirl fail to explicitly disclose that a biasing spring acts to bias the catch in the first position.
However, Wang teaches a latch for an optical assembly including a single catch (106) and an actuator (110) bearing against the catch, and having an arm (100) that is capable of movement in response to being pressed by the user towards the catch, such that this movement towards the catch causes the catch to move radially outwards from an optical filter, wherein a biasing spring (122) acts to bias the catch in the first position (See e.g. Figs. 6-7; C. 4, L. 8 – C. 5, L. 22).
Wang teaches this biasing spring as it allows the latch “to be mounted close to frame member 14 such that it does not stick out and is more aesthetically pleasing” (C. 5, L. 21-22) in order “to provide an optical assembly including a compact and simply operable latch that is simple and cost efficient to manufacture and is aesthetically pleasing and rugged” which “can be unlocked without a tool by pushing and gripping the handle portion to facilitate access to the optical assembly interior” and “also provides a positive, weather tight seal, and is simple to use, is inexpensive to manufacture, presents an aesthetic appearance” (C. 1, L. 48 – C. 5, L. 17).
Therefore, even if Theirl did not teach a pivot point, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the filter tray of Shao or Theirl with the biasing spring of Wang as it allows the latch “to be mounted close to frame member 14 such that it does not stick out and is more aesthetically pleasing” in order “to provide an optical assembly including a compact and simply operable latch that is simple and cost efficient to manufacture and is aesthetically pleasing and rugged” which “can be unlocked without a tool by pushing and gripping the handle portion to facilitate access to the optical assembly interior” and “also provides a positive, weather tight seal, and is simple to use, is inexpensive to manufacture, presents an aesthetic appearance,” as taught by Wang (C. 1, L. 48 – C. 5, L. 17; C. 5, L. 21-22).

Response to Arguments
Applicant's arguments, see page 4, filed 11/30/2020, regarding the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Applicant argues that the amendments overcome the 35 U.S.C. 112(b) rejections. However, Examiner respectfully disagrees as it is unclear any structure is actually required to move in response to being pressed andit is unclear whether the arm is “capable of movement…towards the catch” or whether the arm is capable of movement “in response to being pressed by the user towards the catch.” 
Moreover, it remains unclear what structural requirements exist such that the retaining surface is capable of engaging with an optical filter. Further, there is no requirement that the filter retaining surface positively engages with an optical filter, but rather that it is “capable of engaging with an optical filter,” and thus, it is unclear that the second position must be different from the first, as a structure can be capable of engaging with an optical filter without actually engaging an edge of the optical filter.
Applicant’s arguments, see pages 5-6, filed 11/30/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 in view of Shao and Hyers have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Theirl.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stevens (U.S. Patent No. 8,177,265) teaches a latch having a similar configuration of an actuator and a catch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896